Citation Nr: 1014244	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to a bilateral ankle disability.  

2.  Entitlement to service connection for a right knee 
strain, including as secondary to a bilateral ankle 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.)



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The Veteran had active service from July 1981 to February 
1990.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2001 and April 2003 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona denied increased 
evaluations for right and left ankle disabilities and VA 
benefits for, in part, hypertension and a right knee strain, 
both claimed as secondary to the ankle disabilities.  

The Veteran testified in support of this appeal during a 
hearing held before RO personnel in March 2004.  

In December 2006, the Board remanded the issue of entitlement 
to education benefits under the provisions of Chapter 31, 
Title 38, United States Code, for further development.  The 
agency of original jurisdiction has not yet returned that 
appeal to the Board.

In a decision issued in December 2006, the Board affirmed the 
RO's April 2003 rating decision and decided other issues on 
appeal.  The Veteran then appealed the Board's decision with 
regard to hypertension and a right knee disability to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated March 2009, the Court vacated 
the Board's decision with regard to the hypertension and 
right knee claims, and remanded the matters to the Board for 
readjudication consistent with the Memorandum Decision.      

The Board in turn REMANDS these claims to the RO for 
additional action.  


REMAND

VA's duty to assist includes providing a claimant a medical 
examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim and the claims file contains competent evidence that 
the claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  38 
U.S.C.A. § 5103A(d) (West 2002).  The RO afforded the Veteran 
VA examinations during the course of this appeal, but as the 
Court pointed out in its Memorandum Decision, the reports of 
these examinations are inadequate to decide the Veteran's 
claims.  Therein, no examiner addressed whether the Veteran's 
service-connected bilateral ankle disability aggravates his 
right knee condition, as alleged.  

The Court also noted that while a 2004 examination reportedly 
showed no hypertension, there had been no consideration of 
whether hypertension was shown at the time the Veteran filed 
his claim.  Cf. McClain v. Nicholson, 21 Vet App 319 (2007) 
(holding that a current disability is demonstrated if the 
claimed condition is shown at any time since the claim was 
filed, even if the disability had subsequently resolved).  

In addition, during the course of this appeal, no medical 
professional addressed whether the Veteran's hypertension 
initially manifested during service from 1981 to 1990 or 
within one year of his discharge therefrom (service and post-
service treatment records reflect in-service treatment for 
dizziness and slightly elevated blood pressure readings in 
1988, 1992 and 1993), or whether it developed secondary to 
pain medication taken for the ankle disabilities or to 
inactivity and weight gain cause by an inability to use the 
ankles, as alleged.  

Second, the Board remanded the claims of entitlement to 
evaluations in excess of 10 percent for right and left ankle 
disabilities in December 2006 for the purposes of providing 
the Veteran adequate VCAA notice and affording him a VA ankle 
examination.  While the claims were in remand status, 
however, the RO did not take any action the Board requested.  
(The RO afforded the Veteran a VA examination of various 
joints in September 2009 in support of a separate claim, but 
the examiner did not discuss the Veteran's ankles.)  

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the RO's 
failure to act in this case, a REMAND is necessary so that 
the RO can comply with the Board's previous REMAND 
instructions.    

Third, while the same claims were in remand status, the 
Veteran submitted, or VA associated with the claims file, 
many pertinent medical records, none of which the RO 
considered in support of the Veteran's claims for increased 
evaluations.  The Veteran waived his right to RO initial 
consideration of some (the most recently submitted records), 
but not all, of these records.  Such consideration is 
therefore mandated on remand.    

The Board therefore REMANDS these claims for the following 
act
ion
:

1.  Send the Veteran VCAA notice 
pertaining to his claims for increased 
evaluations, which informs him of the 
evidence necessary to substantiate those 
claims and provides him all required 
information on disability evaluations and 
effective dates.  

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for a right knee 
strain, including as secondary to a 
bilateral ankle condition.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any right knee 
disability shown to exist; 

b) opine whether the right knee 
disability is proximately due to or 
the result of the Veteran's service-
connected bilateral ankle 
disability, including alleged 
overcompensation on the right 
secondary to chronic bilateral ankle 
pain; 

c) if not, opine whether the 
service-connected bilateral 
ankle disability aggravates the 
Veteran's right knee 
disability; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for hypertension, 
including as secondary to a bilateral 
ankle condition.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) opine whether the Veteran's 
hypertension initially manifested 
during service or within a year of 
his discharge therefrom, including 
as 
in-service dizziness and/or slightly 
elevated blood pressure readings; 

b) if not, opine whether the 
hypertension is proximately due to 
or the result of the Veteran's 
service-connected bilateral ankle 
disability, including the use of 
pain medication or alleged 
inactivity due to chronic bilateral 
ankle pain and consequent weight 
gain; 

c) if not, opine whether the 
service-connected bilateral 
ankle disability, the use of 
pain medication for the 
disability and/or alleged 
inactivity secondary thereto 
aggravates the Veteran's 
hypertension; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

4.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for increased evaluations for right and 
left ankle disabilities.  Inform the 
Veteran that if, without good cause, he 
fails to report to the examination, his 
claim may be denied.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all symptoms of the 
Veteran's right and left ankle 
disabilities, including, if 
appropriate, limitation of motion; 

b) characterize any limitation of 
motion of the ankle as moderate or 
marked; 

c) indicate whether there is x-ray 
evidence of arthritis involving 2 or 
more major joints or 2 or more minor 
joint groups with occasional 
incapacitating exacerbations;  

d) consider whether the ankle 
symptoms cause functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically;

e) describe the impact of the ankle 
symptoms on the Veteran's daily 
activities and employability, 
including during flare-ups and on 
repetitive use;

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

5.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement 
of the case that takes into account all 
evidence received since December 2006.

Subject to current appellate procedure, return this case to 
the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




